UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1840



In Re:   MICHAEL EDWARD MILLS,

                Petitioner.



                 On Petition for Writ of Mandamus.
                       (3:93-cr-00132-REP-4)


Submitted:   September 16, 2008        Decided:   September 18, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Edward Mills, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Edward Mills petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2)

(2000).   He seeks an order from this court directing the district

court to act.    Our review of the docket sheet reveals that, by

order entered on August 26, 2008, the district court granted Mills’

§ 3582(c)(2) motion as to two counts of conviction.   Accordingly,

because the district court has recently decided Mills’ case, we

deny the mandamus petition as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                   PETITION DENIED




                                 2